DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: throughout the specification, e.g., PG Pub, paragraph [0027] and in claim 6, the first and second recesses 211, 212 are recited to be defined by an end of the second portion 25 and to be adjacent to the third portion 26. However, the drawings, e.g., Fig. 2 clearly shows for said recessed to be formed or defined in the third portion 26. Applicant is required to clarify and correct.  
Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  in each claim, “the end of the seat”, line 1, should be changed to, --an end of the seat--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AAPA (TW425742).

    PNG
    media_image1.png
    460
    785
    media_image1.png
    Greyscale
AAPA (Applicant’s Admitted Prior Art), i.e., TW`742 discloses all of the limitations of claim 1, i.e., a ratchet tool comprising  3a first rotating assembly including a sea 1, a first pawl 3, and a second 4pawl 3, wherein the seat includes an end defining a first recess 142 and a second 5recess not shown for the second pawl, wherein the first pawl is pivotally engaged in the first recess via 341 and the 6second pawl is pivotally engaged in the second recess respectively 341, and  7wherein the first pawl has a first protrusion 38 and the second pawl has a second 8protrusion 38 respectively;  9a second rotating assembly 2 including a ratchet wheel 21, wherein the 10ratchet wheel includes the seat inserted therein when assembled not shown; and  11a direction control assembly including at least one shifter 4 and a 12pushing member 422, wherein the at least one shifter is rotatable with respect to 13the seat between a first position not shown @ 44, a second position 43, and a third position 45, 14wherein the pushing member is disposed on the at least one shifter integrally formed therein, wherein 15when the at least one shifter is rotated to the first position, the pushing 16member 422 is adjacent to and urges against the first protrusion 38 of the first pawl 17to engage teeth of the first pawl with toothed portion 22 of the ratchet wheel and 18is away from the second protrusion to disengage teeth of the second pawl 19from the toothed portion of the ratchet wheel ratcheting motion, page 1 of the instant application, lines 16-18, wherein when the at least one 20shifter is rotated to the second position, the pushing member is adjacent to 21and urges against the first protrusion of the first pawl to middle portion when both pawls are locked, and wherein when the at least one shifter     is rotated to the third position, the pushing member is away from the first 2protrusion of the first pawl to disengage the teeth of the first pawl from the 3toothed portion of the ratchet wheel and is adjacent to and urges against the 4second protrusion to engage the teeth of the second pawl with the toothed 5portion of the ratchet wheel ratcheting motion in the opposite direction.
Regarding claim 2, AAPA meets the limitations, i.e., the ratchet tool as claimed in claim 1, wherein the toothed 7portion of the ratchet wheel 22 includes a plurality of teeth protruding radially 8from an inner periphery of the ratchet wheel the figure.
Regarding claim 5, AAPA meets the limitations, i.e., the ratchet tool as claimed in claim 1, wherein the end of the 21seat defines a receptacle 151 communicating with the first recess and the second 22recess Figure, wherein the receptacle 151 includes a resilient member 37 disposed therein, and wherein the resilient member is retained between the first and the second 13CFP-6911pawls biasing the pawls and has one end being adjacent to and urging against the first pawl and 2another end being adjacent to and urging against the second pawl not shown.
Regarding claim 6, AAPA meets the limitations, i.e., the ratchet tool as claimed in claim 1, wherein the seat has a 4first portion outer flange, LF end, a second portion inner step at 141, and a third portion 15, 13 of different radii, wherein 5the first, the second, and the third portions respectively has a first radius, a 6second radius, and a third radius Figure about a center axis of the seat center line going through the center of 2, 11 and 12, wherein the 7second portion inner step is disposed between the first portion and the third portion Figure, 8wherein the second portion includes an end surface 141 defining the first recess 142, the 9second recess not shown, and the receptacle 151 (as defined per instant application), and wherein the first recess, the second 10recess, and the receptacle are adjacent to the third portion Figure.
Regarding claim 11, AAPA meets the limitations, i.e., the ratchet tool as claimed in claim 1 further comprising a 12detent ball 52 selectively positioning the at least one shifter in relation to the seat 13between the first, the second, and the third positions disposed between the 14seat and the at least one shifter Figure, wherein the detent ball is adjacent to and isurged by a resilient member 51 to a first positioning hole 44, a second positioning 16hole 43, and a third positioning hole 45 selectively upon rotating the at least one 17shifter to the first position, the second position, and the third position, wherein 18the seat defines a cavity 142 and the resilient member is received by the cavity, 19and wherein the at least one shifter includes a side inner side, Figure defining the first 20positioning hole, the second positioning hole, and the third positioning hole.
Regarding claim 12, AAPA meets the limitations, i.e., the ratchet tool as claimed in claim 1 further comprising a body 23 22including the first rotating assembly excluding engaging posts 13, the second rotating assembly, and the 23direction control assembly disposed therein, and wherein the body is configured as a handle.
Regarding claim 14, AAPA meets the limitations, i.e., the ratchet tool as claimed in claim 12, wherein the body 6extends on an outer periphery of the ratchet wheel circumferentially, and 7wherein the body is configured to be adapted to be grasped by one hand when 8operating the ratchet tool.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAP in view of Huang (8,931,375).
AAPA, i.e., TW`472 meets all of the limitations of claim 3, as described above, including for the first and the 10second pawls 3 to be disposed between the seat and the at least one shifter Figure with 11one side 34 of two opposite sides of each of the first and the second pawls being 12adjacent to the seat and the other side opposite side being adjacent to the at least one shifter and for the teeth of the first pawl as well as14 the teeth of the second pawl not to protrude into the at 15least one shifter Figure, except for the first and the 14second protrusions not to protrude into the at 15least one shifter.

    PNG
    media_image2.png
    290
    332
    media_image2.png
    Greyscale
Huang teaches a ratchet device having a shifter 32 engaging inner edges/protrusions 235, 245 of pawls 23, 24 via contact surfaces 313 of projections 31, Fig. 2 partially shown here that do not protrude into the shifter, instead of a slot engaging projections in the pawl, as in AAPA. 

Regarding claim 4, PA (prior art, AAPA modified by Huang) meets the limitations, i.e., the ratchet tool as claimed in claim 3, wherein the first 17protrusion and the teeth of the first pawl face the toothed portion of the ratchet 18wheel oppositely, and wherein the second protrusion and the teeth of the 19second pawl face the toothed portion of the ratchet wheel oppositely modified AAPA not shown or Fig. 5 of Haung.
Regarding claim 20, PA as applied above, meets the limitations, i.e., wherein the pushing member 31 has a greater depth than depths of the first and second protrusions defined by pawls 23, 24, engaging surfaces 235, 245.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AAP in view of Steinweg et al. (9,975,225 “Steinweg”).

    PNG
    media_image3.png
    91
    309
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    190
    150
    media_image4.png
    Greyscale
AAPA, i.e., TW`472 meets all of the limitations of claim 13, as applied to claim 12 above, except for an inner 2periphery of the body to form a first toothed portion and an outer periphery of 3the ratchet wheel forms a second toothed portion meshing with the first 4toothed portion, since the body is integrally formed with the ratchet wheel.
Steinweg teaches a ratchet wrench in which the outer body of ratchet wrench forms teeth formed by adjacent depressions 138 for engaging ribs 112 of handles 104, 106. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of AAPA by removably coupling the body 23 from the ratchet wheel via teeth as taught by Steinweg to provide removable handles for different applications.
104, 106 extending in different directions.
	
Allowable Subject Matter
Claims 7-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a ratchet tool having guiding surface with the same curvature as that of the pushing member (claim 7) and a ratchet wrench wherein shaft and the shifter rotate together upon rotation of the shifter (claim 9), together in combination with the rest of the limitations as recited in the indicated claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Huang ratchet device and Tsai handle connection are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
August 6, 2021						Primary Examiner, Art Unit 3723